Title: From George Washington to Guy Carleton, 24 December 1782
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            Head Quarters 24th Decr 1782
                        
                        I have been favored with your Excellency’s three several Letters of the 11th & 12th instant: covering
                            the report of the Judge Advocate of your Army, respecting a farther inquisition which had been proposed to be made into
                            the Murder of Capt. Huddy; a representation of Lieut. Reinking relative to the treatment of the German Prisoners at
                            Reading, and a Passport for a Vessell to proceed from Philadelphia to New York, with necessaries for our Naval Prisoners.
                        I should have done myself the honor of acknowledging the receipt of these Dispatches some days sooner, had I
                            been myself sufficiently possessed of the facts, to have given so particular & explicit an Answer to Mr Reinkings
                            Representation as I wished, without having recourse to the Gentleman who is immediately concerned in the safe keeping the
                            Prisoners of War—having obtained a reply from the Secretary at War to my Letter on this subject, I now take the liberty of
                            inclosing a Copy of it to your Excellency.
                        I am much obliged by your mentioning the state of the American Marine Prisoners—As the management of that
                            business was properly in the Department of the Agent of Marine, I have given an extract of your Letter to Mr Morris, and
                            flatter myself the necessary relief will be provided for them without delay.
                        Some time previous to the receipt of your Letter, in which you mention the situation of Captain Schaack,
                            permission had been given for that Gentleman to go into New York on Parole, and I am unacquainted with the reasons which
                            have prevented his arrival at that place. I have the honor to be Sir Your Excellencys Most Obedient and very humble
                            Servant
                         
                            Go: Washington
                        
                    